Name: Regulation (EEC) No 59/70 of the Commission of 14 January 1970 on the non-fixing of additional amounts for eggs in shell imported from Romania
 Type: Regulation
 Subject Matter: Europe;  animal product;  EU finance;  trade
 Date Published: nan

 Official Journal of the European Communities 7 16.1.70 Official Journal of the European Communities No L 11/ 1 REGULATION (EEC) No 59/70 OF THE COMMISSION of 14 January 1970 on the non-fixing of additional amounts for eggs in shell imported from Romania THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, are made only by the State foreign trade agency Romagricola ; whereas they will ensure also that deliveries of the above-mentioned products are not made at free-at-Community-frontier prices lower than the sluice-gate price valid on the day of customs clearance ; whereas, to that end, they will see to it in particular that the State foreign trade agency Romagricola does not take any action which might indirectly bring about prices lower than the sluice ­ gate prices , such as taking over marketing or trans ­ port costs, granting rebates, resorting to linked trans ­ actions or any other action having similar effect; Whereas the competent authorities of the Socialist Republic of Romania have, furthermore, stated that they are prepared to communicate regularly to the Commission, through the State foreign trade agency Romagricola, details of exports of eggs to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures they have taken ; Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Socialist Republic of Romania ; whereas , following these discussions, it may be assumed that the Socialist Republic of Romania is in a position to abide by its guarantee ; whereas , consequently, there is no need to levy an additional amount on imports of the above-mentioned products originating in and coming from the Socialist Republic of Romania ; Whereas the Management Committee for Poultry ­ meat and Eggs has not delivered an Opinion within the time limit set by its Chairman ; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs, as amended by Regulation (EEC) No 830/68 ,2 and in particular Article 8 (4) thereof; Having regard to Commission Regulation No 163 /67/EEC3 of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries , and in particular Article 4 thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price ; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into -the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided; Whereas, by letter dated 5 November 1969, the competent authorities of the Socialist Republic of Romania stated that they were prepared to give such guarantee for exports to the Community of fresh or preserved poultry eggs in shell , other than eggs for hatching ; whereas they will ensure that such exports HAS ADOPTED THIS REGULATION: Article 1 1 OJ No 117, 19.6.1967, p. 2293/67. 2 OJ No L 151, 30.6.1968, p . 23 . The levies fixed in accordance with Article 4 of Regulation No 122/67/EEC shall not be increased by an additional amount in respect of imports of3 OJ No 129, 28.6.1967, p. 2577/67. 8 Official Journal of the European Communities Article 2poultry eggs in shell , fresh or preserved, other than eggs for hatching, falling within sub-heading No 04.05 A I (b ) of the Common Customs Tariff, originating in and coming from the Socialist Republic of Romania . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 January 1970 . For the Commission The President Jean REY